1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT

8                          SOUTHERN DISTRICT OF CALIFORNIA

9
       DANIEL KOZIEJA, individually and on             Case No.: 18cv2533-LAB (NLS)
10     behalf of others similarly situated,
                                                       ORDER GRANTING JOINT MOTION
11                                    Plaintiff,
                                                       TO DISMISS [Dkt. 21]
       v.
12
       COMDATA, INC.,
13
                                   Defendant.
14
15          The parties’ joint motion to dismiss is GRANTED.         Dkt. 21.   This action is

16   DISMISSED WITH PREJUDICE as to Daniel Kozieja’s individual claims and DISMISSED

17   WITHOUT PREJUDICE as to the claims of the putative class members. FRCP 41(a).

18   Each party shall bear its own costs and fees. All other pending motions are DENIED AS

19   MOOT. The clerk is directed to close the case.

20
21          IT IS SO ORDERED.

22   Dated: May 13, 2019

23                                                 Hon. Larry Alan Burns
                                                   Chief United States District Judge
24
25
26
27
28
                                                   1
                                                                             18cv2533-LAB (NLS)
